DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 10/24/2022.
Claims 1 and 3 have been amended, claims 2, 5, and 28 canceled, and claims 38-39 have been newly added.  Claims 1, 3, 4, 6-27, and 29-39 are currently pending.

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. Applicant amended independent claim 1 to include the new limitation “the two-dimensional code is provided on a flat part of the annular member” and argued that one of ordinary skill in the art would not have been motivated to try to modify the configuration of AUGER to include the amended feature. Examiner respectfully notes that SANZ, the primary reference, teaches the two-dimensional code is provided on a flat part of the annular member.  Further, no modification of AUGER is suggested or required.  As such, rejection is maintained as proper.

Claim Rejections - 35 USC § 112
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the captured image of the bearing component" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the captured image of the bearing component” has been interpreted as “a captured image of the bearing component”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 8, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANZ, GB 2521391 in view of AUGER, US 2020/0171736.
Re claims 1 and 3:
SANZ teaches a bearing component which is an annular member with a two-dimensional code (355) which has a shape with a maximum circumferential dimension longer than a maximum radial dimension [page 10, lines 26-36; page 11, lines 1-6; Figure 2B], wherein:
The two-dimensional code is provided on a flat part of the annular member [Figure 2B].
SANZ does not teach at least one dot row among a plurality of dot rows arranged in a longitudinal direction of the two-dimensional code has a line pattern in which all dots are marked.
AUGER teaches a two-dimensional code wherein at least one dot row among a plurality of dot rows arranged in a longitudinal direction of the two-dimensional code has a line pattern in which all dots are marked [0081]-[0083] [Figure 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date for SANZ to incorporate the two-dimensional code of AUGER for the purpose of providing the bearing with an alternative two-dimensional marking commonly used in the art.
Re claim 4:
SANZ, in view of AUGER, teaches the bearing component of claim 1, which has the two-dimensional code on an axial end surface [Figure 2b].
Re claim 6:
SANZ, in view of AUGER, teaches the bearing component of claim 1, wherein the two-dimensional code is provided at a plurality of locations along a circumferential direction of the annular member [page 11, lines 1-6; Figure 2b].
Re claim 8:
SANZ, in view of AUGER, teaches the bearing component of claim 1, wherein the bearing component is an outer ring or an inner ring of a rolling bearing [page 10, lines 23-36; page 11, lines 1-6; Figure 2b].
Re claim 9:
SANZ, in view of AUGER, teaches a bearing (300) which includes the bearing component according to claim 1 [page 10, lines 23-36; Figure 2B].
Re claim 14:
SANZ, in view of AUGER, teaches a method for manufacturing a bearing, wherein the bearing is manufactured by using the bearing component according to claim 1 [pages 11-13].

Claim(s) 7, 10-11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANZ, GB 2521391 in view of AUGER, US 2020/0171736, as applied in claim 1, and further in view of HIRAI, JP 2011240857.
Re claims 7, 10-11, and 15-16:
SANZ, in view of AUGER, teaches the bearing component according to claim 1, but does not state that the two-dimensional code is a laser marking engraved on a metal surface.
HIRAI teaches a machine (vehicle) and method for manufacturing the machine, wherein the machine includes a bearing component which is an annular member with a two-dimensional code which has a shape which a maximum circumferential dimension longer than a maximum radial dimension or a maximum axial dimension [0004] [0012]. [Figure 1-6]; wherein the two-dimensional code is a laser marking engraved on a metal surface [0013] [0014] [0042]-[0046] [Figure 1-6].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of HIRAI in the bearing component of SANZ, in view of AUGER, such that the two-dimensional code is formed by laser marking engraving on a metal surface for the purpose of marking the bearing component at a low cost and prevents invisibility due to wear and rust, thereby improving reliability (HIRAI [0048].

Claim(s) 17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANZ, GB 2521391 in view of AUGER, US 2020/0171736, as applied in claim 1, and further in view of PAUSCH et al, US 2018/0276623.
Re claims 17 and 31:
SANZ, in view of AUGER, teaches the bearing component of claim 1, but does not explicitly teach a method for reading the two-dimensional code included in the bearing component.
First, imaging the bearing component; second, detecting a circumferential position of the bearing component in which the two-dimensional code is arranged from a captured image of the bearing component; third, capturing the circumferential position of the bearing component and acquiring a captured image of the two-dimensional code; and fourth, reading information of the two-dimensional code from the captured image of the two dimensional code [0011] [0039] [Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the readings method of PAUSCH to read the bearing component of SANZ, in view of AUGER, for the purpose of obtaining data relating to the bearing from the two-dimensional code in a digital format (PAUSCH [0004]).

Allowable Subject Matter
Claims 12-13 and 38 are allowed.
Claims 18-27, 29-30, and 32-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876